— In an action to recover damages for personal injuries, etc., the defendants appeal from so much of an order of the Supreme Court, Kings County (Hurowitz, J.), dated August 19, 1987, as granted that branch of the plaintiffs’ motion which was to vacate an order of the same court (Williams, J.), dated April 24, 1987, denying the plaintiffs’ motion to restore the action to the Trial Calendar and for a special trial preference, and restored the action to the Trial Calendar, and the plaintiffs cross-appeal from so much of the same order as denied their branches of their motion which were for renewal and reargument of the order dated April 24, 1987.
Ordered that the plaintiffs’ cross appeal is dismissed as academic; and it is further,
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiffs are awarded one bill of costs.
By order dated April 24, 1987, the Supreme Court, Kings County (Williams, J.), denied the plaintiffs’ motion to restore their action to the Trial Calendar. By notice of motion dated June 18, 1987, the plaintiffs, inter alia, moved for renewal and reargument. The plaintiffs properly complied with CPLR 2221 (a) by addressing their motion to Judge Williams.
While that motion was disposed of by Judge Hurowitz, under the circumstances, it does not appear that such was error (see, CPLR 2221 [a]; Dalrymple v King Community Health Center, 127 AD2d 69). Bracken, J. P., Lawrence, Kooper and Sullivan, JJ., concur.